State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 53
 In the Matter of Talbot V.,
        Appellant;
 Kingsboro Psychiatric Center,
        Respondent.




 Arthur A. Baer, for appellant.
 Philip J. Levitz, for respondent.




 MEMORANDUM:

        Order, insofar as appealed from, affirmed, without costs, for reasons stated in the

 memorandum decision of the Appellate Division (192 AD3d 1123 [2d Dept 2021]).



                                            -1-
                                        -2-                                  No. 53


Order insofar as appealed from affirmed, without costs, in a memorandum. Chief Judge
DiFiore and Judges Rivera, Garcia, Wilson, Singas, Cannataro and Troutman concur.

Decided June 14, 2022




                                        -2-